DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 12/16/2021 in response to Office Action (non-final rejection) mailed 8/26/2021.
Claims 1-19 were previously pending. With Applicant’s filing of 12/16/2021 Claims 1-2, 6-8, 11, and 15-17 are amended, and Claims 3-5, 9-10, 12-14, and 18-19 were as previously presented. Presently Claims 1-19 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 6-8, 11, and 15-17 were previously objected to for minor informality. In light of Applicant’s amendment, these objections are withdrawn.
Claims 1 and 11 and their dependents are recited as having workpieces adjacent the build plate, and the workpieces were previously interpreted as being material worked upon. In light of Applicant’s explanation, this interpretation is withdrawn and the workpieces are now interpreted as part of the article of manufacture.
Claims 1-19 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.
Claims 3, 5, and 13 were previously rejected under 35 USC 112(d) as failing to further limit the subject matter of the claim upon which it depends. In light of Applicant’s amendment, these rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 6-13, filed 12/16/2021, with respect to Claims 1-19 have been fully considered and are persuasive. The prior art rejections of Claims 1-19 are withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitations for wherein the workpiece comprises a second thermoplastic; wherein the workpiece adheres to the foundation with a first tensile pull-off adhesive strength T1 as measured at a first temperature and pressure; and wherein the workpiece adheres to the first plug with a second tensile pull-off adhesive strength T2 as measured at the first temperature and pressure, and wherein T2 > 0; and wherein the first tensile pull-off adhesive strength T1 is less than the second tensile pull-off adhesive strength T2., when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-10 are allowable as depending from an allowable base claim.
Independent Claim 11 is allowable because the recited limitations for wherein the workpiece comprises a second thermoplastic; wherein the workpiece adheres to the foundation with a first tensile pull-off adhesive strength T1 as measured at a first temperature and pressure; and wherein the workpiece adheres to the plug of the first thermoplastic in each of the plurality of thru-holes with a second tensile pull-off adhesive strength T2 as measured at the first temperature and pressure, and wherein T2 > 0; and wherein the first tensile pull-off adhesive strength T1 is less than the second tensile pull-off adhesive strength T2., when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 12-19 are allowable as depending from an allowable base claim.
A close prior art reference of record Van Espen discloses an apparatus and a method of using the apparatus, the apparatus comprising a build plate comprising a foundation with an obverse surface and a reverse surface, including a body portion and first thermoplastic plugs that fit into the body portion, and the plugs each include a torque application portion and a shaft portion. The body portion may include Van Espen does not disclose the claim limitations recited above.
A close prior art reference here made of record Bloome et al. (US 2017/0190120 A1) discloses additive manufacturing apparatus comprising an extruder with nozzle for depositing material on a build platform to form a 3D object, the build platform comprising a first plate on which the 3D object is formed, a second plate that is positioned vertically below the first plate and defines a gap between the plates, and the first plate includes a plurality of thru-holes arranged in a lattice. Plugs (rivets) may be formed in the thru-holes with a thermoplastic extending from the thru-holes into the gap. The thermoplastic may further be deposited on the build platform to form the 3D object with rivets. The rivets can be softened with heat to release the 3D object from the build platform. Bloome et al. does not disclose the claim limitations recited above. 
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743